EXHIBIT 10.4

 

EXECUTION COPY

 

Speedway Motorsports, Inc.

 

and

 

The Guarantors named herein

 

 

$230,000,000

 

6.75% Senior Subordinated Notes due 2013

 

 

Purchase Agreement

 

dated May 8, 2003

 

 

 

Banc of America Securities LLC

 

Wachovia Securities, Inc.

 

Credit Lyonnais Securities (USA) Inc.

 

Fleet Securities, Inc.

 

SunTrust Capital Markets, Inc.



--------------------------------------------------------------------------------

Table of Contents

 

SECTION 1.      Representations and Warranties

   2     

(a)

   No Registration Required    2    

(b)

   No Integration of Offerings or General Solicitation    3    

(c)

   Eligibility for Resale under Rule 144A    3    

(d)

   The Offering Memorandum and the Preliminary Offering Memorandum    3    

(e)

   Incorporated Documents    4    

(f)

   The Purchase Agreement    4    

(g)

   The Registration Rights Agreement and DTC Agreement    4    

(h)

   Authorization of the Securities and the Exchange Securities    4    

(i)

   Authorization of the Indenture    5    

(j)

   Description of the Securities, the Indenture and Existing Credit Agreement   
5    

(k)

   No Material Adverse Change    5    

(l)

   Independent Accountants    6    

(m)

       Preparation of the Financial Statements    6    

(n)

   Incorporation and Good Standing of the Company and the Guarantors    6    

(o)

   Capitalization and Other Capital Stock Matters    6    

(p)

   Stock Exchange Listing    7    

(q)

   Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required    7    

(r)

   No Material Actions or Proceedings    8    

(s)

   Intellectual Property Rights    8    

(t)

   All Necessary Permits, etc    8    

(u)

   Title to Properties    8    

(v)

   Tax Law Compliance    9    

(w)

       Company Not an “Investment Company”    9    

(x)

   Insurance    9    

(y)

   No Price Stabilization or Manipulation    9    

(z)

   Solvency    9    

(aa)

       No Unlawful Contributions or Other Payments    10    

(bb)

       Disclosure Controls    10    

(cc)

       MD&A    10    

(dd)

       Company’s Accounting System    10    

(ee)

       Compliance with Environmental Laws    10    

(ff)

       ERISA Compliance    11    

(gg)

       No Default in Senior Indebtedness    11    

(hh)

       NASCAR Relationship and Contracts    12    

(ii)

       Operative Subsidiaries    12    

(jj)

       Credit Facility    12    

(kk)

       Compliance with Regulation S    12

SECTION 2.      Purchase, Sale and Delivery of the Securities.

   12     

(a)

   The Securities    12    

(b)

   The Closing Date    13    

(c)

   Delivery of the Securities    13    

(d)

   Delivery of Offering Memorandum to the Initial Purchasers    13    

(e)

   Initial Purchasers as Qualified Institutional Buyers    13

SECTION 3.      Additional Covenants

   13     

(a)

   Initial Purchasers’ Review of Proposed Amendments and Supplements    13    

(b)

   Additional Information, Amendments and Supplements to the Offering Memorandum
and Other Securities Act Matters    14    

(c)

   Copies of the Offering Memorandum    14    

(d)

   Blue Sky Compliance    14

 

i



--------------------------------------------------------------------------------

   

(e)

   Use of Proceeds    15    

(f)

   The Depositary    15    

(g)

   Additional Issuer Information    15    

(h)

   Agreement Not To Offer or Sell Additional Securities    15    

(i)

   Future Reports to the Initial Purchasers    15    

(j)

   No Integration    16    

(k)

   Legended Securities    16    

(l)

   PORTAL    16

SECTION 4.      Payment of Expenses

   16 

SECTION 5.      Conditions of the Obligations of the Initial Purchasers

   17     

(a)

   Accountants’ Comfort Letter    17    

(b)

   No Material Adverse Change or Ratings Agency Change    17    

(c)

   Opinion of Counsel for the Company    17    

(d)

   Opinion of Counsel for the Initial Purchasers    18    

(e)

   Officers’ Certificate    18    

(f)

   Bring-down Comfort Letter    18    

(g)

   PORTAL Listing    18    

(h)

   Other Agreements    18    

(i)

   Additional Documents    18

SECTION 6.      Reimbursement of Initial Purchasers’ Expenses

   19 

SECTION 7.      Offer, Sale and Resale Procedures

   19 

SECTION 8.      Indemnification.

   20     

(a)

   Indemnification of the Initial Purchasers    20    

(b)

   Indemnification of the Company, its Directors and Officers    21    

(c)

   Notifications and Other Indemnification Procedures    22    

(d)

   Settlements    22

SECTION 9.      Contribution.

   23 

SECTION 10.    Termination of this Agreement

   24 

SECTION 11.    Representations and Indemnities to Survive Delivery

   24 

SECTION 12.    Notices

   24 

SECTION 13.    Successors

   25 

SECTION 14.    Partial Unenforceability

   25 

SECTION 15.    Governing Law Provisions

   26     

(a)

   Consent to Jurisdiction    26

SECTION 16.    Default of One or More of the Several Initial Purchasers

   26 

SECTION 17.    General Provisions

   27 

 

ii



--------------------------------------------------------------------------------

Purchase Agreement

 

May 8, 2003

 

BANC OF AMERICA SECURITIES LLC

WACHOVIA SECURITIES, INC.

CREDIT LYONNAIS SECURITIES (USA) INC.

FLEET SECURITIES, INC.

SUNTRUST CAPITAL MARKETS, INC.

 

    As Initial Purchasers

c/o BANC OF AMERICA SECURITIES LLC

600 Montgomery Street

San Francisco, California 94111

 

Ladies and Gentlemen:

 

Introductory. Speedway Motorsports, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of a $230,000,000 aggregate
principal amount of the Company’s 6.75% Senior Subordinated Notes due 2013 (the
“Notes”). Banc of America Securities LLC, Wachovia Securities, Inc. and Credit
Lyonnais Securities (USA) Inc. have agreed to act as the several Initial
Purchasers in connection with the offering and sale of the Notes.

 

The Notes will be issued pursuant to an indenture, to be dated as of May 16,
2003 (the “Indenture”), among the Company, the Guarantors (defined below) and
U.S. Bank National Association, as trustee (the “Trustee”). Notes issued in
book-entry form will be issued in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a DTC letter of
representations, to be dated as of the Closing Date (as defined in Section 2)
(the “DTC Agreement”), among the Company, the Trustee and the Depositary.

 

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of May 16, 2003 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will agree to file, within 90
days of the Closing Date, a registration statement with the Commission
registering the Exchange Securities under the Securities Act.

 

The payment of principal, premium and Liquidated Damages (as defined in the
Indenture), if any, and interest on the Notes and the Exchange Notes (as defined
below) will be fully and unconditionally guaranteed on a senior subordinated
unsecured basis, jointly and severally by (i) substantially all of the operative
subsidiaries of the Company (except for Oil-Chem Research Corporation) and (ii)
any subsidiary of the Company formed or acquired after the Closing Date or any
other subsidiary that executes an additional guarantee in accordance with the
terms of the Indenture, and their respective successors and assigns
(collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”). The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities”; and the Exchange Notes



--------------------------------------------------------------------------------

and the Guarantees attached thereto are herein collectively referred to as the
“Exchange Securities.”

 

The Company and the Guarantors understand that the Initial Purchasers propose to
make an offering of the Securities on the terms and in the manner set forth
herein and in the Offering Memorandum (as defined below) and agree that the
Initial Purchasers may resell, subject to the conditions set forth herein, all
or a portion of the Securities to purchasers (the “Subsequent Purchasers”) at
any time after the date of this Agreement. The Securities are to be offered and
sold to or through the Initial Purchasers without being registered with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (as amended, the “Securities Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions therefrom. The terms of the Securities and the Indenture will
require that investors who acquire Securities expressly agree that Securities
may only be resold or otherwise transferred, after the date hereof, if such
Securities are registered for sale under the Securities Act or if an exemption
from the registration requirements of the Securities Act is available (including
the exemptions afforded by Rule 144A (“Rule 144A”) or Regulation S (“Regulation
S”) thereunder).

 

The Company and the Guarantors have prepared and delivered to each Initial
Purchaser copies of a Preliminary Offering Memorandum, dated May 2, 2003 (the
“Preliminary Offering Memorandum”), and have prepared and will deliver to each
Initial Purchaser, copies of the Offering Memorandum, dated May 8, 2003,
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities. As
used herein, the “Offering Memorandum” shall mean, with respect to any date or
time referred to in this Agreement, the Company’s Offering Memorandum, dated May
8, 2003, including amendments or supplements thereto and any exhibits thereto,
in the most recent form that has been prepared and delivered by the Company and
the Guarantors to the Initial Purchasers in connection with their solicitation
of offers to purchase Securities.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum or the Preliminary Offering Memorandum (or other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which are incorporated by reference in the
Offering Memorandum or the Preliminary Offering Memorandum; and all references
in this Agreement to amendments or supplements to the Offering Memorandum or the
Preliminary Offering Memorandum shall be deemed to mean and include the filing
of any document under the Securities Exchange Act of 1934 (as amended, the
“Exchange Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder) which is incorporated or deemed to be
incorporated by reference in the Offering Memorandum or the Preliminary Offering
Memorandum.

 

The Company and the Guarantors hereby confirm their respective agreements with
the Initial Purchasers as follows:

 

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser as follows:

 

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer,

 

2



--------------------------------------------------------------------------------

sale and delivery of the Securities to the Initial Purchasers and to each
Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Securities under the Securities Act or,
until such time as the Exchange Securities are issued pursuant to an effective
registration statement, to qualify the Indenture under the Trust Indenture Act
of 1939 (the “Trust Indenture Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).

 

(b) No Integration of Offerings or General Solicitation. The Company has not,
and none of the Company’s subsidiaries or Affiliates (as such term is defined in
Rule 501 under the Securities Act (each, an “Affiliate”)) have, directly or
indirectly, solicited any offer to buy or offered to sell, and will not,
directly or indirectly, solicit any offer to buy or offer to sell, in the United
States or to any United States citizen or resident, any security which is or
would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act. None of the
Company, the Guarantors, any of their subsidiaries or Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, the Guarantors, any of
their subsidiaries or Affiliates or any person acting on its or any of their
behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has engaged or will engage in any
directed selling efforts within the meaning of Regulation S and (ii) each of the
Company, the Guarantors, any of their subsidiaries or Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

 

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

 

(d) The Offering Memorandum and the Preliminary Offering Memorandum. Each of the
Offering Memorandum and Preliminary Offering Memorandum does not, and at the
Closing Date will not, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Offering Memorandum or Preliminary Offering Memorandum
made in reliance upon and in conformity with information furnished to the
Company or any Guarantor in writing by any Initial Purchaser through Banc of
America Securities LLC expressly for use in the Offering Memorandum. Each of the
Preliminary Offering Memorandum and the Offering Memorandum, as of its date,
contains all the information specified in, and meeting the requirements of, Rule
144A. Neither the Company nor any of the Guarantors have distributed, and the
Company and the Guarantors will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the

 

3



--------------------------------------------------------------------------------

offering and sale of the Securities other than the Preliminary Offering
Memorandum or the Offering Memorandum.

 

(e) Incorporated Documents. The Offering Memorandum and Preliminary Offering
Memorandum as delivered from time to time shall incorporate by reference each
Current Report of the Company on Form 8-K filed with the Commission until the
termination of the offering. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum or Preliminary Offering
Memorandum at the time they were or hereafter are filed with the Commission
(collectively, the “Incorporated Documents”), if any, complied and will comply
in all material respects with the requirements of the Exchange Act (except for
the Form 8-K filed with the Commission on May 5, 2003 which did not include a
signature page).

 

(f) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and each
of the Guarantors, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(g) The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized by the Company and each of the Guarantors
and, at the Closing Date, will be duly executed and delivered by, and will be a
valid and binding agreement of, the Company and each of the Guarantors,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and except as rights to indemnification under the
Registration Rights Agreement may be limited by applicable law. At the Closing
Date, the DTC Agreement will be duly authorized, executed and delivered by, and
will be a valid and binding agreement of, the Company, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles. Pursuant to the Registration Rights Agreement, the Company and the
Guarantors each will agree to file with the Commission, under the circumstances
set forth therein, (i) a registration statement under the Securities Act
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) to the extent required by
the Registration Rights Agreement, a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its reasonable best efforts to cause such
registration statements to be declared effective.

 

(h) Authorization of the Securities and the Exchange Securities. (i) The Notes
to be purchased by the Initial Purchasers from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, at the Closing Date, will have
been duly executed by the Company and, when authenticated in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor, will constitute valid and binding agreements of the Company,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and

 

4



--------------------------------------------------------------------------------

remedies of creditors or by general equitable principles and will be entitled to
the benefits of the Indenture. (ii) The Exchange Notes have been duly and
validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general principles of
equity and will be entitled to the benefits of the Indenture. (iii) The
Guarantees of the Notes and the Exchange Notes are in the respective forms
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, at the Closing Date, will have
been duly executed by each of the Guarantors and, when the Notes have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Guarantors, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

 

(i) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and each of the Guarantors and, at the Closing Date, will have been
duly executed and delivered by the Company and each of the Guarantors and will
constitute a valid and binding agreement of the Company and each of the
Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(j) Description of the Securities, the Indenture and Existing Credit Agreement.
The Notes, the Exchange Notes, the Guarantees of the Notes and the Exchange
Notes, the Indenture and the Credit Agreement dated as of May 28, 1999, as
amended by and among the Company, as borrowers and the lenders named therein,
including NationsBank, N.A., as agent for the lenders and a lender, and First
Union National Bank, as co-agent (the “Existing Credit Agreement”) will conform
in all material respects to the respective statements relating thereto contained
in the Offering Memorandum.

 

(k) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum, subsequent to the respective dates as of which information is given
in the Offering Memorandum: (i) there has been no material adverse change, or
any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on

 

5



--------------------------------------------------------------------------------

any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.

 

(l) Independent Accountants. Deloitte & Touche LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) included in the Offering
Memorandum, are independent public or certified public accountants within the
meaning of Regulation S-X under the Securities Act and the Exchange Act.

 

(m) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included and or incorporated by reference
in the Offering Memorandum present fairly the consolidated financial position of
the Company and its subsidiaries as of and at the dates indicated and the
results of their operations and cash flows for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved, in all material respects, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Offering Memorandum
under the captions “Offering Memorandum Summary—Summary Historical Financial
Data” and “Selected Historical Financial Data” fairly present the information
set forth therein on a basis consistent with that of the audited financial
statements contained in the Offering Memorandum.

 

(n) Incorporation and Good Standing of the Company and the Guarantors. Each of
the Company and the Guarantors has been duly incorporated or formed and is
validly existing as a corporation or limited liability company in good standing
under the laws of the jurisdiction of its incorporation or formation and has
corporate or limited liability company power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and to enter into and perform its obligations under each of this
Agreement, the Registration Rights Agreement, the DTC Agreement, the Securities,
the Exchange Securities and the Indenture. Each of the Company and each of the
Guarantors is duly qualified as a foreign corporation or limited liability
company, as applicable, to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change. All
of the issued and outstanding capital stock or limited liability company
interests of each Guarantor has been duly authorized and validly issued, is
fully paid and nonassessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except for security interests, pledges, liens or
encumbrances in favor of the Company’s senior bank lenders. The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the subsidiaries listed in Exhibit 21 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2002.

 

(o) Capitalization and Other Capital Stock Matters. At December 31, 2002, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Securities pursuant hereto, the Company would have an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans or upon exercise of outstanding
options). All of the outstanding

 

6



--------------------------------------------------------------------------------

shares of Common Stock of the Company have been duly authorized and validly
issued, are fully paid and nonassessable and have been issued in compliance with
federal and state securities laws. None of the outstanding shares of Common
Stock of the Company were issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than options
to acquire shares under the Company’s employee benefit plans.

 

(p) Stock Exchange Listing. The Common Stock is registered pursuant to Section
12(b) of the Exchange Act and is listed on the New York Stock Exchange (the
“NYSE”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NYSE, nor has the Company received
any notification that the Commission or the NYSE is contemplating terminating
such registration or listing.

 

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its Guarantors is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, the
Company’s Existing Credit Agreement and the Company’s 8 1/2% Senior Subordinated
Notes due 2007 (the “Existing Notes”)) (except as which will be cured or
remedied by the Closing Date) or to which any of the property or assets of the
Company or any of its subsidiaries is subject (each, an “Existing Instrument”),
except for such Defaults as would not, individually or in the aggregate, result
in a Material Adverse Change. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the DTC Agreement and the
Indenture by the Company and each Guarantor party thereto, and the issuance and
delivery of the Securities or the Exchange Securities, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum have
been duly authorized by all necessary corporate action and (i) will not result
in any violation of the provisions of the charter or by-laws of the Company or
any subsidiary, (ii) will not conflict with or constitute a breach of, or
Default or a Debt Repayment Triggering Event (as defined below) under, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, except for
such conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change, and (iii)
will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s or any Guarantor’s execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement, the Indenture, or the issuance and delivery of the Securities or the
Exchange Securities, or consummation of the transactions contemplated hereby and
thereby and by the Offering Memorandum, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable state securities or blue sky laws and except such as may be

 

7



--------------------------------------------------------------------------------

required by federal and state securities laws with respect to the Company’s
obligations under the Registration Rights Agreement. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

 

(r) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s or any
Guarantor’s knowledge, threatened against or affecting the Company or any of its
subsidiaries, which has as the subject thereof any property owned or leased by
the Company or any of its subsidiaries, where in any such case there is a
reasonable possibility that such action, suit or proceeding might be determined
adversely to the Company or such subsidiary and any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement, except as otherwise disclosed in
the Offering Memorandum. No material labor dispute with the employees of the
Company or any of its subsidiaries, or with the employees of any principal
supplier of the Company, exists or, to the best of the Company’s knowledge, is
threatened or imminent.

 

(s) Intellectual Property Rights. The Company and its Guarantors own or possess
sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Change. Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Change.

 

(t) All Necessary Permits, etc. The Company and each Guarantor possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any subsidiary
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Change.

 

(u) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1 above (or elsewhere in the
Offering Memorandum), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except such
as do not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.

 

8



--------------------------------------------------------------------------------

(v) Tax Law Compliance. The Company and its Guarantors have filed all necessary
federal, state and foreign income and franchise tax returns and have paid all
taxes required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except where any
such failure would not materially and adversely affect the Company. The Company
has made adequate charges, accruals and reserves in the applicable financial
statements referred to in Section 1 above in respect of all federal, state and
foreign income and franchise taxes for all periods as to which the tax liability
of the Company or any of its subsidiaries has not been finally determined.

 

(w) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Securities will not be, an “investment company” within the meaning of
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act.

 

(x) Insurance. Each of the Company and its subsidiaries are insured with
policies in such amounts and with such deductibles and policy limits and
covering such risks as are generally deemed adequate, appropriate and customary
for their businesses including, but not limited to, policies covering
liabilities for injuries at motorsports events and real and personal property
owned or leased by the Company and its subsidiaries against theft, damage,
destruction, acts of terrorism and vandalism and earthquakes. The Company’s
insurers each have strong financial ratings from A.M. Best, Standard & Poor, or
Moody’s. The Company believes it has adequate, sufficient and appropriate
coverage under its policies to cover all of its known litigation such that there
is no need to establish a reserve for any such litigation under generally
accepted accounting principals, except as otherwise disclosed in the Offering
Memorandum. The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain adequate and comparable coverage from
recognized insurers as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Change. Neither of the Company nor any subsidiary has been denied any insurance
coverage which it has sought or for which it has applied.

 

(y) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(z) Solvency. The Company and each of the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to the Company or any Guarantor on a particular date, that on such
date (i) the fair market value of the assets of the Company or such Guarantor,
as the case may be, is greater than the total amount of liabilities (including
contingent liabilities) of the Company or such Guarantor, as the case may be,
(ii) the present fair salable value of the assets of the Company or such
Guarantor, as the case may be, is greater than the amount that will be required
to pay the probable liabilities of the Company or such Guarantor, as the case
may be, on its debts as they become absolute and matured, (iii) the Company or
such Guarantor, as the case may be, is able to realize upon its assets and pay
its debts and

 

9



--------------------------------------------------------------------------------

other liabilities, including contingent obligations, as they mature and (iv) the
Company or such Guarantor, as the case may be, does not have unreasonably small
capital.

 

(aa) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the best of the Company’s and the Guarantors’
knowledge, any employee or agent of the Company or any subsidiary, has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law or of the character necessary to
be disclosed in the Offering Memorandum in order to make the statements therein
not misleading.

 

(bb) Disclosure Controls. The Company and its consolidated subsidiaries employ
disclosure controls and procedures that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate to allow timely decisions regarding disclosure.

 

(cc) MD&A. There are no transactions, arrangements or other relationships,
including but not limited to off balance sheet transactions, which would be
required to be included in the Offering Memorandum if the Offering Memorandum
was a registration statement on Form S-1 by the Commission’s “Statement About
Management’s Discussion and Analysis of Financial Condition and Results of
Operations” (January 22, 2002) which are not so described or described as
required.

 

(dd) Company’s Accounting System. The Company on a consolidated basis, and each
of the Company’s subsidiaries, maintains a system of accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; (v) material information relating to the Company and its
consolidated subsidiaries is promptly made known to the officers responsible for
establishing and maintaining the system of internal accounting controls; and
(vi) any significant deficiencies or weaknesses in the design or operation of
internal accounting controls which could adversely affect the Company’s ability
to record, process, summarize and report financial data, and any fraud whether
or not material that involves management or other employees who have a
significant role in internal controls, are adequately and promptly disclosed to
the Company’s independent auditors and the audit committee of the Company’s
board of directors.

 

(ee) Compliance with Environmental Laws. Except as would not, individually or in
the aggregate, result in a Material Adverse Change and except as otherwise
disclosed in the Offering Memorandum (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or

 

10



--------------------------------------------------------------------------------

wildlife, including without limitation, laws and regulations relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law; (ii) there is no claim, action or
cause of action filed with a court or governmental authority, no investigation
with respect to which the Company has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties arising out
of, based on or resulting from the presence, or release into the environment, of
any Material of Environmental Concern at any location owned, leased or operated
by the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the best of the Company’s and the
Guarantors’ knowledge, threatened against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; (iii) to the best of the Company’s and the Guarantors’
knowledge, there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that reasonably could result in a violation of any Environmental Law or
form the basis of a potential Environmental Claim against the Company or any of
its subsidiaries or against any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law, and (iv) the Company has
reasonably concluded that there are no costs or liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) associated with the effect of compliance with
Environmental Laws (after giving effect to the amount of established reserves,
if any).

 

(ff) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or such subsidiary is a member.

 

(gg) No Default in Senior Indebtedness. No event of default exists under any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or

 

11



--------------------------------------------------------------------------------

instrument constituting Senior Indebtedness (as defined in the Indenture)
(except as which will be cured or remedied by the Closing Date).

 

(hh) NASCAR Relationship and Contracts. The disclosure in the Offering
Memorandum accurately and fairly describes in all respects (i) the sanctioning
agreements between the Company and the National Association of Stock Car Auto
Racing, Inc. (“Nascar”); (ii) the broadcasting agreements between the NBC
Sports, Fox, Turner Sports and FX networks and Nascar; and (iii) the ancillary
rights package for Nascar.com, the Nascar Channel, international and satellite
broadcasting, Nascar images, SportsVision, FanScan and specialty pay-per view
telecasts.

 

(ii) Operative Subsidiaries. The Guarantors are all of the operative
subsidiaries of the Company (other than Oil-Chem Research Corporation).

 

(jj) Credit Facility. The 2003 Credit Facility (as defined in the Offering
Memorandum) has been duly and validly authorized by the Company and the
guarantors thereto and, when duly executed and delivered by the Company and the
guarantors thereto, will be the valid and legally binding obligation of the
Company and the guarantors thereto, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. As of the
date hereof, the Company could borrow the fully committed amounts under the
covenants or proposed covenants under each of the Existing Credit Agreement and
the 2003 Credit Facility and be in compliance with all applicable covenants of
each agreement.

 

(kk) Compliance with Regulation S. The Company, the Guarantors and their
respective subsidiaries and Affiliates and all persons acting on their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902.

 

Each of the Company and the Guarantors is a “reporting issuer,” as defined in
Rule 902 under the Securities Act.

 

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

 

SECTION 2. Purchase, Sale and Delivery of the Securities.

 

(a) The Securities. The Company and the Guarantors agree to issue and sell to
the several Initial Purchasers, severally and not jointly, all of the Securities
upon the terms herein set forth. On the basis of the representations, warranties
and agreements of the Company and the Guarantors herein contained, and upon the
terms but subject to the conditions herein set forth, the Initial Purchasers
agree, severally and not jointly, to purchase from the Company and the
Guarantors the aggregate principal amount of

 

12



--------------------------------------------------------------------------------

Securities set forth opposite their names on Schedule A, at a purchase price of
97.625% of the principal amount thereof payable on the Closing Date.

 

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Parker, Poe, Adams & Bernstein L.L.P., Three Wachovia
Center, 401 South Tryon Street, Suite 3000, Charlotte, NC 28202 (or such other
place as may be agreed to by the Company and the Initial Purchasers) at 9:00
a.m. New York City time, on May 16, 2003 or such other time and date as the
Initial Purchasers shall designate by notice to the Company (the time and date
of such closing are called the “Closing Date”). The Company hereby acknowledges
that circumstances under which the Initial Purchasers may provide notice to
postpone the Closing Date as originally scheduled include, but are in no way
limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 16.

 

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Banc of America Securities LLC for the accounts of the several
Initial Purchasers certificates for the Securities and the Guarantees at the
Closing Date against the irrevocable release of a wire transfer of immediately
available funds for the amount of the purchase price therefor. The certificates
for the Securities shall be in such denominations and registered in the name of
Cede & Co., as nominee of the Depository, pursuant to the DTC Agreement, and
shall be made available for inspection on the business day preceding the Closing
Date at a location in New York City, as the Initial Purchasers may designate.
Time shall be of the essence, and delivery at the time and place specified in
this Agreement is a further condition to the obligations of the Initial
Purchasers.

 

(d) Delivery of Offering Memorandum to the Initial Purchasers. Not later than
12:00 noon (eastern time) on the business day following the date of this
Agreement or such other date as reasonably agreed to by the parties, the Company
shall deliver or cause to be delivered copies of the Offering Memorandum in such
quantities and at such places as the Initial Purchasers shall reasonably
request.

 

(e) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A (a “Qualified Institutional Buyer”) and an “accredited investor” within the
meaning of Rule 501 under the Securities Act (an “Accredited Investor”).

 

SECTION 3. Additional Covenants. Each of the Company and the Guarantors, jointly
and severally, further covenants and agrees with each Initial Purchaser as
follows:

 

(a) Initial Purchasers’ Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Offering Memorandum (including any amendment or
supplement through incorporation by reference of any report filed under the
Exchange Act), until the earlier of (i) the Closing Date or (ii) the completion
of the placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company and the Guarantors shall furnish to the Initial
Purchasers for review a copy of each such proposed amendment or supplement, and
the

 

13



--------------------------------------------------------------------------------

Company and the Guarantors shall not use any such proposed amendment or
supplement to which the Initial Purchasers reasonably object.

 

(b) Additional Information, Amendments and Supplements to the Offering
Memorandum and Other Securities Act Matters. The Company and the Guarantors will
immediately notify each Initial Purchaser, and confirm such notice in writing,
of (x) any filing made by the Company or any Guarantor with any securities
exchange or any other regulatory body in the United States or any other
jurisdiction or (y) any press release issued by the Company or any Guarantor.
If, prior to the completion of the placement of the Securities by the Initial
Purchasers with the Subsequent Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Offering
Memorandum in order to make the statements therein, in the light of the
circumstances when the Offering Memorandum is delivered to a purchaser, not
misleading, or if in the opinion of the Initial Purchasers or counsel for the
Initial Purchasers it is otherwise necessary to amend or supplement the Offering
Memorandum to comply with law, the Company and the Guarantors agree to promptly
prepare (subject to Section 3 hereof), and furnish at its own expense to the
Initial Purchasers, amendments or supplements to the Offering Memorandum so that
the statements in the Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances when the Offering Memorandum is delivered
to a purchaser, be misleading or so that the Offering Memorandum, as amended or
supplemented, will comply with law.

 

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the reasonable judgment of the Initial Purchasers, the
Initial Purchasers or any of their affiliates (as such term is defined in the
rules and regulations under the Securities Act) are required to deliver a
prospectus in connection with sales of, or market-making activities with respect
to, such securities, to periodically amend the applicable registration statement
so that the information contained therein complies with the requirements of
Section 10 of the Securities Act, to amend the applicable registration statement
or supplement the related prospectus or the documents incorporated therein when
necessary to reflect any material changes in the information provided therein so
that the registration statement and the prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
as of the date the prospectus is so delivered, not misleading and to provide the
Initial Purchasers with copies of each amendment or supplement filed and such
other documents as the Initial Purchasers may reasonably request.

 

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3.

 

(c) Copies of the Offering Memorandum. The Company and the Guarantors agree to
furnish the Initial Purchasers, without charge, as many copies of the Offering
Memorandum and any amendments and supplements thereto as they shall have
reasonably requested.

 

(d) Blue Sky Compliance. The Company and the Guarantors shall cooperate with the
Initial Purchasers and counsel for the Initial Purchasers to qualify or register
the

 

14



--------------------------------------------------------------------------------

Securities for sale under (or obtain exemptions from the application of) the
Blue Sky or state securities laws of those jurisdictions designated by the
Initial Purchasers, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company and each of the Guarantors shall
not be required to qualify as a foreign corporation or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company and the Guarantors will advise the Initial Purchasers
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 

(e) Use of Proceeds. The Company and the Guarantors shall apply the net proceeds
from the sale of the Securities sold in the manner described under the caption
“Use of Proceeds” in the Offering Memorandum.

 

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

 

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange all reports and documents required to be filed under Section 13
or 15 of the Exchange Act. Additionally, at any time when the Company is not
subject to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of Securities, the Company shall furnish, at
its expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of subsection (d) of Rule 144A.

 

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
180 days following the date of the Offering Memorandum, the Company and each of
the Guarantors will not, without the prior written consent of Banc of America
Securities LLC (which consent may be withheld at the sole discretion of Banc of
America Securities LLC), directly or indirectly, sell, offer, contract or grant
any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities).

 

(i) Future Reports to the Initial Purchasers. For so long as any Securities or
Exchange Securities remain outstanding, the Company will furnish to Banc of
America Securities LLC, to the extent not available on EDGAR (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company and the Guarantors containing the balance sheet of the Company and
the Guarantors on a consolidated basis

 

15



--------------------------------------------------------------------------------

as of the close of such fiscal year and statements of income, stockholders’
equity and cash flows for the year then ended and the opinion thereon of the
Company’s and the Guarantors’ independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission, the NASD or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock or debt securities (including the holders of the
Securities).

 

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates and subsidiaries not to make any offer or sale of securities of the
Company or any of its subsidiaries of any class if, as a result of the doctrine
of “integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4 thereof or
by Rule 144A or by Regulation S thereunder or otherwise.

 

(k) Legended Securities. Each certificate for a Note will bear a legend
substantially similar to the legend contained in “Notice to Investors” in the
Offering Memorandum for the time period and upon the other terms stated in the
Offering Memorandum.

 

(l) PORTAL. The Company will use its best efforts to cause such Notes to be
eligible for the National Association of Securities Dealers, Inc. PORTAL market
(the “PORTAL market”).

 

Banc of America Securities LLC, on behalf of the several Initial Purchasers,
may, in its sole discretion, waive in writing the performance by the Company or
Guarantors of any one or more of the foregoing covenants or extend the time for
their performance.

 

SECTION 4. Payment of Expenses. The Company and the Guarantors agree to pay all
costs, fees and expenses incurred in connection with the performance of their
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of each preliminary Offering Memorandum and the Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, this Agreement, the Registration Rights Agreement, the
Indenture, the DTC Agreement, and the Notes and the Guarantees, (v) all filing
fees, attorneys’ fees and expenses incurred by the Company or the Initial
Purchasers in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Securities for
offer and sale under the Blue Sky laws and, if requested by the Initial
Purchasers, preparing and printing a “Blue Sky Survey” or memorandum, and any
supplements thereto, advising the Initial Purchasers of such qualifications,
registrations and exemptions, (vi) the fees and expenses of the Trustee,
including the fees and disbursements of counsel for the Trustee in connection
with the Indenture, the Securities and the Exchange

 

16



--------------------------------------------------------------------------------

Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies and the listing
of the Securities with the PORTAL market, (viii) any filing fees incident to,
and any reasonable fees and disbursements of counsel to the Initial Purchasers
in connection with the review by the National Association of Securities Dealers,
Inc., if any, of the terms of the sale of the Securities or the Exchange
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by DTC for “book-entry” transfer, and the performance by the Company
and the Guarantors their respective other obligations under this Agreement and
(x) one half of the fees and expenses associated with the rental of an airplane
for use by the Company and the Initial Purchasers for marketing the securities.
Except as provided in this Section 4, Section 6, Section 8 and Section 9 hereof,
the Initial Purchasers shall pay their own expenses.

 

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
each of the Guarantors set forth in Section 1 hereof as of the date hereof and
as of the Closing Date as though then made and to the timely performance by the
Company and each of the Guarantors of their respective covenants and other
obligations hereunder, and to each of the following additional conditions:

 

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, independent public or certified
public accountants for the Company, a letter dated the date hereof addressed to
the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountant’s “comfort letters” to Initial Purchasers, delivered
according to Statement of Auditing Standards Nos. 72 and 76 (or any successor
bulletins), with respect to the audited and unaudited financial statements and
certain financial information contained in the Offering Memorandum.

 

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

 

(i) in the judgment of the Initial Purchasers there shall not have occurred any
Material Adverse Change; and

 

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436 under the Securities Act.

 

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Parker, Poe, Adams &
Bernstein L.L.P., counsel for the Company, dated as of such Closing Date,
substantially in the form attached as Exhibit A.

 

17



--------------------------------------------------------------------------------

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Fried, Frank,
Harris, Shriver & Jacobson, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.

 

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect set forth in subsection (b)(ii) of this Section 5, and further to the
effect that:

 

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

 

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 of this Agreement are true and correct with
the same force and effect as though expressly made on and as of the Closing
Date; and

 

(iii) the Company and the Guarantors have complied with all the agreements and
satisfied all the conditions on their part to be performed or satisfied at or
prior to the Closing Date.

 

(f) Bring-down Comfort Letter. On the Closing Date the Initial Purchasers shall
have received from Deloitte & Touche LLP, independent public or certified public
accountants for the Company, a letter dated such date, in form and substance
satisfactory to the Initial Purchasers, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a) of
this Section 5, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date.

 

(g) PORTAL Listing. At the Closing Date the Notes shall have been designated for
trading on the PORTAL market.

 

(h) Other Agreements. The Company and the Guarantors shall have entered into the
Registration Rights Agreement and the Indenture and the Initial Purchasers shall
have received executed counterparts thereof.

 

(i) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company and the Guarantors at any time on or prior
to the Closing Date, which termination shall be without liability on the part of
any party to any other party, except that Section 4, Section 6, Section 8 and
Section 9 shall at all times be effective and shall survive such termination.

 

18



--------------------------------------------------------------------------------

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Initial Purchasers pursuant to Section 5, or if the sale to
the Initial Purchasers of the Securities on the Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company or any
of the Guarantors to perform any agreement herein or to comply with any
provision hereof, the Company agrees to reimburse the Initial Purchasers (or
such Initial Purchasers as have terminated this Agreement with respect to
themselves), severally, upon demand for all out-of-pocket expenses that shall
have been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including but not
limited to fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

 

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

 

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be qualified
institutional buyers (as defined in Rule 144A under the Securities Act) or
non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Securities may be made in reliance
upon Regulation S under the Securities Act, upon the terms and conditions set
forth in Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

(B) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

 

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

 

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND THE SECURITY EVIDENCED HEREBY
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THE
SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON
THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE COMPANY THAT SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A

 

19



--------------------------------------------------------------------------------

QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A UNDER THE SECURITIES ACT, OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN
A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO REQUESTS), TO THE
COMPANY OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company or any Guarantor for any losses, damages or
liabilities suffered or incurred by the Company or any Guarantor, including any
losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security.

 

SECTION 8. Indemnification.

 

(a) Indemnification of the Initial Purchasers. The Company and each Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its directors, officers and employees, and each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Initial Purchaser or such controlling person may become subject,
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based (i) upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum or the Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) in whole or in
part upon any inaccuracy in the representations and warranties of the Company or
any Guarantor contained herein; or (iii) in whole or in part upon any failure of
the Company or any Guarantor to perform its obligations hereunder or under law;
or (iv) any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by

 

20



--------------------------------------------------------------------------------

clause (i) above, provided that the Company and the Guarantors shall not be
liable under this clause (iv) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such controlling person for any and all expenses (including the fees
and disbursements of counsel chosen by Banc of America Securities LLC) as such
expenses are reasonably incurred by such Initial Purchaser or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company or any Guarantor by the Initial
Purchasers expressly for use in any Preliminary Offering Memorandum or the
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 8 shall be in addition to any liabilities
that the Company and each of the Guarantors may otherwise have.

 

(b) Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company and each of its directors and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the Company
or any such director, or controlling person may become subject, under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum or the Offering Memorandum (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Memorandum or the Offering Memorandum (or any amendment or supplement thereto),
in reliance upon and in conformity with written information furnished to the
Company by the Initial Purchasers expressly for use therein; and to reimburse
the Company, or any such director or controlling person for any legal and other
expenses reasonably incurred by the Company, or any such director or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The Company
hereby acknowledges that the only information that the Initial Purchasers have
furnished to the Company expressly for use in any Preliminary Offering
Memorandum or the Offering Memorandum (or any amendment or supplement thereto)
are the statements in the fifth and eighth paragraphs under the caption “Plan of
Distribution” in the Offering Memorandum ; and the Initial Purchasers confirm
that such statements are correct. The indemnity agreement set forth in this
Section 8 shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.

 

21



--------------------------------------------------------------------------------

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (Banc of America Securities LLC in the case of Section 8 and Section 9),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 8 hereof, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened

 

22



--------------------------------------------------------------------------------

action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

 

SECTION 9. Contribution.

 

If the indemnification provided for in Section 8 is for any reason held to be
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
paid or payable by such indemnified party, as incurred, as a result of any
losses, claims, damages, liabilities or expenses referred to therein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the statements or omissions or inaccuracies
in the representations and warranties herein which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company and the Guarantors, and the total discount and
fees received by the Initial Purchasers bear to the aggregate initial offering
price of the Securities. The relative fault of the Company or any Guarantor, on
the one hand, and the Initial Purchasers, on the other hand, shall be determined
by reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company or any Guarantor, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8 with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8 for purposes of indemnification.

 

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

 

23



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each of the Guarantors and each person, if any, who
controls the Company or any of the Guarantors within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company.

 

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchasers by notice given to the
Company if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the New
York Stock Exchange, or trading in securities generally on either the Nasdaq
Stock Market or the New York Stock Exchange shall have been suspended or
limited, or minimum or maximum prices shall have been generally established on
any of such stock exchanges by the Commission or the NASD; (ii) a general
banking moratorium shall have been declared by any of federal, New York,
Delaware or California authorities; (iii) there shall have occurred any outbreak
or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Initial Purchasers is material and adverse
and makes it impracticable or inadvisable to market the Securities in the manner
and on the terms described in the Offering Memorandum or to enforce contracts
for the sale of securities; (iv) in the judgment of the Initial Purchasers there
shall have occurred any Material Adverse Change; or (v) the Company shall have
sustained a loss by strike, fire, flood, earthquake, accident or other calamity
of such character as in the judgment of the Initial Purchasers may interfere
materially with the conduct of the business and operations of the Company
regardless of whether or not such loss shall have been insured. Any termination
pursuant to this Section 10 shall be without liability on the part of (i) the
Company to any Initial Purchaser, except that the Company shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) of any party hereto
to any other party except that the provisions of Section 8 and Section 9 shall
at all times be effective and shall survive such termination.

 

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and each of the Guarantors, of their respective officers and of the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser or the Company or any of the Guarantors or any
of its or their partners, officers or directors or any controlling person, as
the case may be, and will survive delivery of and payment for the Securities
sold hereunder and any termination of this Agreement.

 

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

24



--------------------------------------------------------------------------------

If to the Initial Purchasers:

 

Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

 

Facsimile: (212) 847-5038

Attention: James G. Rose, Jr.

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson

One New York Plaza

New York, New York 10004

 

Facsimile: (212) 859-4000

Attention: Valerie Ford Jacob, Esq.

 

If to the Company or any of the Guarantors:

 

Speedway Motorsports, Inc.

5401 East Independence Blvd.

Charlotte, North Carolina 28212

 

Facsimile: (704) 455-2168

Attention: Marylaurel E. Wilks, Esq.

 

with a copy to:

 

Parker, Poe, Adams & Bernstein L.L.P.

Three Wachovia Center

401 South Tryon Street, Suite 3000

Charlotte, North Carolina 28202

 

Facsimile: (704) 334-4706

Attention: Peter J. Shea, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 8 and Section 9, and in
each case their respective successors, and no other person will have any right
or obligation hereunder. The term “successors” shall not include any purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

SECTION 14. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to

 

25



--------------------------------------------------------------------------------

be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

SECTION 15. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

 

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the non-exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

SECTION 16. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the principal amount of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the principal amount of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the principal amount of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If any one or more of the Initial Purchasers shall
fail or refuse to purchase Securities and the principal amount of Securities
with respect to which such default occurs exceeds 10% of the principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Section 8 and Section 9 shall at all times be effective and shall survive such
termination. In any such case either the Initial Purchasers or the Company shall
have the right to postpone the Closing Date, as the case may be, but in no event
for longer than seven days in order that the required changes, if any, to the
Offering Memorandum or any other documents or arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 17. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The Table of
Contents and the section headings herein are for the convenience of the parties
only and shall not affect the construction or interpretation of this Agreement.

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

SPEEDWAY MOTORSPORTS, INC., a

Delaware corporation

By:

 

/s/    William R. Brooks        

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:   Chief Financial Officer, Vice President

and Treasurer

 

SPEEDWAY FUNDING, LLC., a Delaware

limited liability corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    President

 

600 RACING, INC., a North Carolina

corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

27



--------------------------------------------------------------------------------

 

ATLANTA MOTOR SPEEDWAY, INC., a

Georgia corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

BRISTOL MOTOR SPEEDWAY, INC., a

Tennessee corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks:

Title:    Vice President

 

CHARLOTTE MOTOR SPEEDWAY, LLC, a

North Carolina limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

INEX CORP. a North Carolina corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

By:      William R. Brooks

Title:    Vice President

 

LAS VEGAS MOTOR SPEEDWAY, INC., a

Delaware corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:  William R. Brooks

Title:     Vice President

 

28



--------------------------------------------------------------------------------

NEVADA SPEEDWAY LLC, a Delaware

limited liability corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

SPEEDWAY SYSTEMS, LLC, a North Carolina

limited liability company

By:

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

SPR, INC., a Delaware corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

TEXAS MOTOR SPEEDWAY, INC., a Texas

corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

SPEEDWAY PROPERTIES COMPANY, LLC, a

Delaware limited liability corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    President

 

29



--------------------------------------------------------------------------------

SPEEDWAY SONOMA, LLC, a Delaware

limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

SPEEDWAY MEDIA, LLC, a North Carolina

limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

TRACKSIDE HOLDING CORPORATION, a

North Carolina corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    Vice President

 

MOTORSPORTS BY MAIL, LLC, a North

Carolina limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name: William R. Brooks

Title:    President

 

SMI TRACKSIDE, LLC, a North Carolina

limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

By:      William R. Brooks

Title:    Vice President

 

30



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC

WACHOVIA SECURITIES, INC.

CREDIT LYONNAIS SECURITIES (USA) INC.

FLEET SECURITIES, INC.

SUNTRUST CAPITAL MARKETS, INC.

 

By: Banc of America Securities LLC

By:

 

/s/    James G. Rose, Jr.        

--------------------------------------------------------------------------------

   

James G. Rose, Jr.

Managing Director

 

 

31



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers    Aggregate
Principal Amount
of Securities to be
Purchased

Banc of America Securities LLC

   $ 142,268,041

Wachovia Securities, Inc.

   $ 59,278,351

Credit Lyonnais Securities (USA) Inc.

   $ 14,226,804

Fleet Securities, Inc.

   $ 7,113,402

SunTrust Capital Markets, Inc.

   $ 7,113,402

Total

   $ 230,000,000

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Opinion of Parker, Poe, Adams & Berstein L.L.P. to be delivered pursuant to
Section 5 of the Purchase Agreement.

 

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

 

(ii) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement, the Indenture, the Securities, the Exchange
Securities and the DTC Agreement.

 

(iii) The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change.

 

(iv) Each Guarantor has been duly incorporated and is validly existing as a
corporation or limited liability company (as applicable) in good standing under
the laws of the jurisdiction of its incorporation or formation, has corporate or
limited liability company power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under the Agreement, the
Registration Rights Agreement, the Indenture, the Securities, and, to the best
knowledge of such counsel, is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change.

 

(v) All of the issued and outstanding capital stock or limited liability company
interests of each Guarantor has been duly authorized and validly issued, is
fully paid and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or, to the best knowledge of such counsel, any pending or threatened
claim except for security interests, pledges, liens or encumbrances in favor of
the Company’s senior lenders.

 

(vi) All of the outstanding shares of Common Stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and, to the best
of such counsel’s knowledge, have been issued in compliance with the
registration and qualification requirements of federal and state securities
laws.

 

(vii) The Purchase Agreement has been duly authorized, executed and delivered
by, and is a valid and binding agreement of, the Company and each Guarantor,
enforceable in accordance with its terms, except as rights to indemnification
thereunder may be limited by applicable law and except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

 

A-1



--------------------------------------------------------------------------------

(viii) The Registration Rights Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company and each
Guarantor, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and except as rights to indemnification under
the Registration Rights Agreement may be limited by applicable law.

 

(ix) The DTC Agreement has been duly authorized, executed and delivered by, and
is a valid and binding agreement of the Company, enforceable in accordance with
its terms.

 

(x) The Indenture has been duly authorized, executed and delivered by the
Company and each Guarantor and (assuming the due authorization, execution and
delivery thereof by the Trustee) constitutes a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms.

 

(xi) The Notes are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to the Agreement and
the Indenture and, when executed by the Company and authenticated by the Trustee
in the manner provided in the Indenture (assuming the due authorization,
execution and delivery of the Indenture by the Trustee) and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

 

(xii) The Exchange Notes have been duly and validly authorized for issuance by
the Company, and when issued and authenticated in accordance with the terms of
the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

(xiii) The Guarantees of the Notes and the Exchange Notes are in the respective
forms contemplated by the Indenture, have been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and, at the Closing Date, will
have been duly executed by each of the Guarantors and, when the Notes have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Guarantors, enforceable in accordance with their terms.

 

(xiv) The Securities, the Guarantees and the Indenture conform in all material
respects to the descriptions thereof contained in the Offering Memorandum.

 

(xv) The documents incorporated by reference in the Offering Memorandum (other
than the financial statements and supporting schedules therein, as to which no
opinion need be rendered), when they were filed with the Commission, complied as
to form in all material respects with the requirements of the Exchange Act
(except for the Form 8-K filed with the Commission on May 5, 2003 which did not
include a signature page).

 

(xvi) The statements in the Offering Memorandum under the captions “Description
of Certain Indebtedness,” “Certain Transactions,” “Certain United States Federal
Tax Considerations” and “Notice to Investors,” insofar as such statements
constitute matters of law, summaries of legal matters, the Company’s charter or
by-law provisions, documents or legal

 

A-2



--------------------------------------------------------------------------------

proceedings, or legal conclusions, have been reviewed by us and fairly present,
in all material respects, the matters referred to therein.

 

(xvii) No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the Company’s and each Guarantor’s execution, delivery and
performance of the Agreement, the Registration Rights Agreement, the DTC
Agreement or the Indenture, or the issuance and delivery of the Securities, the
Guarantees or the Exchange Securities, or consummation of the transactions
contemplated thereby and by the Offering Memorandum, except such as have been
obtained or made by the Company or any of the Guarantors and are in full force
and effect under the Securities Act, applicable state securities or blue sky
laws and except such as may be required by federal and state securities laws
with respect to the Company’s or each of the Guarantors’ obligations under the
Registration Rights Agreement.

 

(xviii) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreement, the DTC Agreement, the Securities, the Exchange Securities and
the Indenture by the Company and each of the Guarantor party thereto and the
performance by the Company and each of the Guarantors of their respective
obligations thereunder (other than performance by the Company and each of the
Guarantors party thereto obligations under the indemnification sections of the
Purchase Agreement, as to which we render no opinion) (i) have been duly
authorized by all necessary corporate or limited liability company (as
appropriate) action on the part of the Company and each of the Guarantors party
thereto; (ii) will not result in any violation of the provisions of the charter
or by-laws of the Company or any Guarantor; (iii) will not constitute a breach
of, or Default or a Debt Repayment Triggering Event under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to an existing credit
agreement, or any other material Existing Instrument; or (iv) will not result in
any violation of any law, statue, rule or administrative regulation or
administrative or court decree applicable to the Company or any subsidiary.

 

(xix) None of the Company nor any of the Guarantors is, or after receipt of
payment for the Securities will be, an “investment company” within the meaning
of Investment Company Act.

 

(xx) Neither the Company nor any subsidiary is in violation of its charter or
by-laws or any law, administrative regulation or administrative or court decree
applicable to the Company or any subsidiary or is in Default in the performance
or observance of any obligation, agreement, covenant or condition contained in
any material Existing Instrument, except in each such case for such violations
or Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change.

 

(xxi) Assuming the accuracy of the representations, warranties and covenants of
the Company, the Guarantors and the Initial Purchasers contained in the Purchase
Agreement, no registration of the Notes or the Guarantees under the Securities
Act, and no qualification of an indenture under the Trust Indenture Act with
respect thereto, is required in connection with the purchase of the Securities
by the Initial Purchasers or the initial resale of the Securities by the Initial
Purchasers to Qualified Institutional Buyers or pursuant to Regulation S under
the Securities Act in the manner contemplated by the Agreement and the Offering
Memorandum other than any registration or qualification that may be required in
connection with the Exchange

 

A-3



--------------------------------------------------------------------------------

Offer contemplated by the Offering Memorandum or in connection with the
Registration Rights Agreement. We need express no opinion, however, as to when
or under what circumstances any Initial Notes initially sold by the Initial
Purchasers may be reoffered or resold.

 

In addition, we have participated in conferences with officers and other
representatives of the Company and the Guarantors, representatives of the
independent public or certified public accountants for the Company and with
representatives of the Initial Purchasers at which the contents of the Offering
Memorandum, and any supplements or amendments thereto, and related matters were
discussed and, although we are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Offering Memorandum (other than as specified above), and any
supplements or amendments thereto, on the basis of the foregoing, nothing has
come to our attention that causes us to believe that the Offering Memorandum, as
of its date or at the Closing Date, contained or contains an untrue statement of
a material fact or omitted or omits to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (it being understood that we express no belief as
to the financial statements or other financial data derived therefrom, included
in the Offering Memorandum or any amendments or supplements thereto).

 

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the State of New York or the federal law
of the United States, to the extent they deem proper and specified in such
opinion, upon the opinion (which shall be dated the Closing Date shall be
satisfactory in form and substance to the Initial Purchasers, shall expressly
state that the Initial Purchasers may rely on such opinion as if it were
addressed to them and shall be furnished to the Initial Purchasers) of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; provided, however, that such
counsel shall further state that they believe that they and the Initial
Purchasers are justified in relying upon such opinion of other counsel, and as
to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials.

 

A-4



--------------------------------------------------------------------------------

ANNEX I

 

Each Initial Purchaser understands that:

 

(i) Such Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Securities in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 under the Securities Act as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S of the Securities Act or another exemption from the
registration requirements of the Securities Act. Such Initial Purchaser agrees
that, during such 40-day restricted period, it will not cause any advertisement
with respect to the Securities (including any “tombstone” advertisement) to be
published in any newspaper or periodical or posted in any public place and will
not issue any circular relating to the Securities, except such advertisements as
are permitted by and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 under the Securities Act, it will send to such
distributor, dealer or person receiving a selling concession, fee or other
remuneration a confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons, as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Notes were first offered to
persons other than “distributors” (as defined in Regulation S) in reliance upon
Regulation S and the Closing Date, except in either case in accordance with
Regulation S under the Securities Act (or Rule 144A or to Accredited
Institutions in transactions that are exempt from the registration requirements
of the Securities Act), and in connection with any subsequent sale by you of the
Notes covered hereby in reliance on Regulation S during the period referred to
above to any distributor, dealer or person receiving a selling concession, fee
or other remuneration, you must deliver a notice to substantially the foregoing
effect. Terms used above have the meanings assigned to them in Regulation S.”

 

Annex I-1